 
Exhibit 10.1


 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT, dated as of September 11, 2007, by and between
Republic Airways Holdings Inc., a Delaware corporation (the “Purchaser”), and
WexAir RJET LLC (f/k/a WexAir LLC), a Delaware limited liability company (the
“Stockholder”).
 
W I T N E S S E T H:
 
WHEREAS, the Stockholder is a stockholder of the Purchaser;
 
WHEREAS, the Purchaser desires to purchase from the Stockholder, and the
Stockholder desires to sell to the Purchaser, One Million (1,000,000) shares of
the Common Stock, par value $.001 per share, of the Purchaser (the “Shares”) at
a price of $20.20 per share.
 
NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto agree as follows:
 
1.  Purchase and Sale of the Shares and Purchase Price.  On September 11, 2007,
the Stockholder hereby agrees to sell, assign, transfer and deliver to
Purchaser, and Purchaser hereby agrees to purchase from the Stockholder, the
Shares, at a price of $20.20 per share (the “Transaction”).  The Stockholder
represents and warrants that the Stockholder is the sole beneficial owner of the
Shares, and agrees that the Shares shall be transferred to the Purchaser free
and clear of all mortgages, pledges, security interests, claims, liens, charges
or other encumbrances of any kind.
 
2.  Settlement.  Settlement of the Transaction shall occur on or before
September 14, 2007, at which time (x) the Purchaser shall pay by wire transfer
to such account as is specified by the Stockholder the amount of Twenty Million
Two Hundred Thousand Dollars ($20,200,000) and (y) the Stockholder shall deliver
to the Purchaser the share certificates representing the Shares, appropriately
endorsed for transfer.
 
3.  Applicable Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, other than the conflicts of
laws principles thereof.
 
4.  Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which, taken together, shall
constitute one agreement.
 
[remainder of page intentionally left blank]

 

               

                              

             
        
      
    
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the day and year first written above.
 
 
 
 

 

 
REPUBLIC AIRWAYS HOLDINGS INC.
         
 
By:
/s/ Bryan K. Bedford       Name: Bryan K. Bedford        Title: President and
Chief Executive Officer           

 
 

 
WEXAIR RJET LLC
         
 
By:
/s/ Robert Holtz       Name: Robert Holtz        Title: Vice President         
 

 
 

 
 
 
 

 
 

--------------------------------------------------------------------------------

 


 